PER CURIAM.
In an attempt to simplify the issues for trial in this cause, the plaintiffs below, Alan Boring and Shirley Boring, filed a motion for partial summary judgment. See Bakker v. First Fed. Sav. & Loan Ass’n of Hammonton, New Jersey, 575 So.2d 222, 224 (Fla. 3d DCA 1991)(“[T]he purpose of the partial summary judgment procedure is to narrow the issues in a case so as to limit the matters genuinely in dispute which must be taken to trial.”). The net effect, however, has been to further complicate this matter. Because there are genuine issues of material fact to be resolved in the upcoming trial as it relates to the trial court’s order granting the motion for partial summary judgment dated May 26, 2000, we reverse.
Reversed and remanded for further proceedings.